Citation Nr: 0610864	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION


The appellant served on active duty from January 1973 to 
August 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDING OF FACT

1.  The evidence of record does not clearly and unmistakably 
show that the veteran's right knee disability preexisted 
active service.

2.  The veteran injured his right knee and underwent 
reconstruction of the right knee during active service.

3.  The veteran was frequently treated for right knee pain 
throughout his active service.


CONCLUSION OF LAW

The veteran's right knee disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties of notification and assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.  Although the record reflects 
that the RO has not provided notice with respect to the 
initial disability rating and effective-date elements of the 
PTSD claim, See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters are 
not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  


Service connection for a right knee disability

The January 1973 enlistment examination report does not note 
a disability involving the right knee.  In February 1973, the 
veteran reported right knee pain as a result of twisting his 
right knee.  He underwent physical therapy.  The clinical 
notes associated with this treatment reflect that the veteran 
reported that he injured his right knee five years 
previously.  Reconstruction of the right knee was performed 
in March 1974.  

At a hearing held before the undersigned Acting Veterans Law 
Judge in September 2005, the veteran reported his medical 
history.  He stated that he did not have a preexisting knee 
disability prior to military service.  He said that during 
service he reported that he hurt his knee five years 
previously but his knee was in good condition upon entry into 
service. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show by clear and unmistakable evidence both 
a preexisting condition and a lack of in-service aggravation 
in order to overcome the presumption of soundness.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  
If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation. Wagner v. Principi, 310 F.3d 1089, 1096 (Fed. 
Cir. 2004).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  Here, the disability, if any, 
was not noted at entrance and the presumption of soundness 
and aggravation applies.  Service medical records reflect 
that the veteran reported that he initially injured his right 
knee prior to entrance into service.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  

Although the veteran reported a previous injury, the record 
does not reflect the severity or extent of any such previous 
injury and there are no contemporaneous medical records that 
pertain to a right knee injury.  Further, the medical staff 
simply reported the history as provided by the veteran 
without confirmation by a review of clinical records, or 
clinical examination.  The presumption of soundness at 
service entrance has not been rebutted because there is no 
clear and unmistakable evidence that demonstrates appellant's 
right knee disability existed prior to service.  That a 
veteran's history alone may be "clear and unmistakable" 
evidence sufficient to rebut the presumption of soundness is 
doubtful.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  The presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Even if a pre-existing disability was established-and it is 
not-the fact that the veteran served over eight years of 
military service and was subjected to the rigors of military 
training and duties compels a finding of aggravation.  .  

There is no question as to whether the veteran or not the 
veteran has a current disability.  Post service private 
medical records reflect that he developed degenerative 
arthritis and a right knee total replacement was performed in 
1996.  

The RO initially denied the claim in an April 2003 rating 
decision based on the conclusion that a post-service 
automobile accident was the cause of the veteran's current 
right knee disability.  Subsequently, the veteran's private 
physician provided an opinion in February 2004 in which he 
stated that the veteran did not seriously injure his right 
knee in the accident and that he had post-surgical arthritis 
of the right knee that antedates the automobile accident.

The RO again denied the claim in a May 2004 statement of the 
case, this time on the basis that the veteran already had 
arthritis of the knee at the time of his  March 1974 in-
service reconstructive surgery, concluding that the "knee 
condition" (presumably the arthritis) existed prior to 
service.  As discussed previously, however, VA has not 
rebutted the presumption of soundness and may not deny the 
claim on the basis of a preexisting condition.

Because the evidence of record does not clearly and 
unmistakably show: 1) that the knee condition existed prior 
to service; and 2) that the knee condition was not aggravated 
by service, the presumption of soundness has not been 
rebutted and service connection for residuals of a right knee 
injury is warranted.








ORDER

Service connection for residuals of right knee injury is 
granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


